
	

113 S1135 IS: FRAC Act
U.S. Senate
2013-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1135
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2013
			Mr. Casey (for himself,
			 Mr. Schumer, Mrs. Gillibrand, Mr.
			 Whitehouse, and Mr. Merkley)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Safe Drinking Water Act to repeal a certain
		  exemption for hydraulic fracturing, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fracturing Responsibility and
			 Awareness of Chemicals Act or the FRAC
			 Act.
		2.Regulation of
			 hydraulic fracturing
			(a)Underground
			 injectionSection 1421(d) of
			 the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by striking
			 paragraph (1) and inserting the following:
				
					(1)Underground
				injection
						(A)In
				generalThe term underground injection means the
				subsurface emplacement of fluids by well injection.
						(B)InclusionThe
				term underground injection includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations relating
				to oil or natural gas production activities.
						(C)ExclusionThe
				term underground injection does not include the underground
				injection of natural gas for the purpose of
				storage.
						.
			(b)State primary
			 enforcement relating to hydraulic fracturing operationsSection
			 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1) is amended by adding at
			 the end the following:
				
					(f)Hydraulic
				fracturing operations
						(1)In
				generalConsistent with such regulations as the Administrator may
				prescribe, a State may seek primary enforcement responsibility for hydraulic
				fracturing operations for oil and natural gas without seeking to assume primary
				enforcement responsibility for other types of underground injection control
				wells, including underground injection control wells that inject brine or other
				fluids that are brought to the surface in connection with oil and natural gas
				production or any underground injection for the secondary or tertiary recovery
				of oil or natural gas.
						(2)Administration
							(A)In
				generalParagraph (1) shall not apply until the date that is 1
				year after the date on which the Administrator publishes in the Federal
				Register any regulations promulgated under that paragraph.
							(B)Effect on
				AdministratorNothing in this subsection affects the authority of
				the Administrator to approve State programs that assume primary enforcement
				responsibility for only certain types of underground injection control
				wells.
							.
			(c)DisclosureSection
			 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended by adding
			 at the end the following:
				
					(4)Disclosures of
				chemical constituents
						(A)In
				generalA person conducting hydraulic fracturing operations shall
				disclose to the State (or to the Administrator, in any case in which the
				Administrator has primary enforcement responsibility in a State), by not later
				than such deadlines as shall be established by the State (or the
				Administrator)—
							(i)before the
				commencement of any hydraulic fracturing operations at any lease area or a
				portion of a lease area, a list of chemicals and proppants intended for use in
				any underground injection during the operations (including identification of
				the chemical constituents of mixtures, Chemical Abstracts Service numbers for
				each chemical and constituent, material safety data sheets if available, and
				the anticipated amount of each chemical to be used); and
							(ii)after the
				completion of hydraulic fracturing operations described in clause (i), the list
				of chemicals and proppants used in each underground injection during the
				operations (including identification of the chemical constituents of mixtures,
				Chemical Abstracts Service numbers for each chemical and constituent, material
				safety data sheets if available, and the amount of each chemical used).
							(B)Public
				availabilityThe State or the Administrator, as applicable,
				shall—
							(i)ensure the
				accuracy and completeness of the information required under subparagraph (A);
				and
							(ii)make available
				to the public the information contained in each disclosure required under
				subparagraph (A), including by posting the information on a single, searchable
				Internet website such that all the information disclosed to the State or
				Administrator, as applicable, under that subparagraph is contained on the same
				Internet website.
							(C)Immediate
				disclosure in case of medical need or emergency
							(i)In
				generalSubject to clause (ii), the regulations promulgated
				pursuant to subsection (a) shall require that, in any case in which the State
				or the Administrator, as applicable, a first responder, or healthcare
				practitioner determines that the proprietary chemical formula or specific
				chemical identity of a trade-secret chemical used in hydraulic fracturing is
				necessary for medical diagnosis, treatment, or emergency response, the
				applicable person using hydraulic fracturing shall, upon request, immediately
				disclose to the State, the Administrator, first responder, or healthcare
				practitioner the proprietary chemical formula or specific chemical identity of
				a trade-secret chemical, regardless of the existence of—
								(I)a written
				statement of need; or
								(II)a
				confidentiality agreement.
								(ii)RequirementA
				person using hydraulic fracturing that makes a disclosure required under clause
				(i) may require the execution of a written statement of need and a
				confidentiality agreement as soon as practicable after the determination by the
				State, Administrator, first responder, or healthcare practitioner, as
				applicable, under that clause.
							(iii)Professional
				necessity
								(I)In
				generalSubject to subclause (II), a first responder or
				healthcare practitioner may share any information disclosed under clause (i)
				with other persons if the information is medically necessary.
								(II)RestrictionA
				first responder or healthcare practitioner described in subclause (I) shall not
				make publicly available any information disclosed under clause (i).
								(D)No public
				disclosure requiredNothing in subparagraph (A), (B), or (C)
				authorizes a State or the Administrator to publicly disclose any proprietary
				chemical
				formula.
						.
			
